DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 35 “the process of claim 16” recited in the first line of the claim is not the proper way to claim dependency to the method of claim 16, this limitation creates a clarity issue within the claim, rendering the claim indefinite. The examiner will interpret the claim as follows:
35.	The process of claim 16, wherein the field is direct seeded with guayule.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20, 22-31, & 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over FRALEY (WO 2016040477 A1) in view of KEROVUO (WO 2017031277 A1).
For claim 16; FRALEY teaches a process for direct seeding of guayule seeds into a field (page 1; lines 11-12) comprising;
a. providing guayule seeds having a coating (page 9; lines 21-24);
b. providing a field comprising soil with a surface (page 2; lines 20-21); 
c. applying the guayule seeds of (a) to the surface of the soil at multiple locations (page 2; lines 20-21); and 
d. allowing the guayule seeds of (c) to germinate into seedlings (page 2; line 23).
FRALEY does not disclose a coating comprising at least one insecticide and one or more inert substances.
However, KEROVUO does teach a coating comprising at least one insecticide (paragraphs [0008], [0024]-[0025], [0041], [0050]-[0053], & [0081]-[0082]) and one or more inert substances (paragraphs [0039], [0088], & [0095]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by FRALEY by utilizing the known technique of coating guayule seeds wherein the coating comprises at least one insecticide and one or more inert substances to improve the similar method taught by FRALEY in the same way by providing protection for the seedling and seed diseases (KEROVUO; paragraph [0025]). See MPEP 2143 I. (C) & (G).
For claim 17; The modification of FRALEY teaches all limitations as stated above.
FRALEY further discloses wherein the applied guayule seeds of (c) are pressed into the soil (page 2; lines 21-22).
For claim 18; The modification of FRALEY teaches all limitations as stated above.
FRALEY further discloses wherein the applied guayule seeds of (c) are covered with soil to a depth of no more than 1 inch (page 2; lines 21-22).
For claim 19; The modification of FRALEY teaches all limitations as stated above.
FRALEY further discloses wherein (d) results in a stand count of at least 1 seedling/m2 (page 2; lines 16-23).
For claim 20; The modification of FRALEY teaches all limitations as stated above.
FRALEY does not disclose a coating comprising at least one insecticide and one or more inert substances.
However, KEROVUO does disclose wherein the coating of the guayule seeds comprises a majority by weight of one or more inert substances selected from clay, talcum, pumice, gypsum, perlite, chalk, and combinations thereof (paragraph [0088]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by FRALEY by utilizing the known technique of coating guayule seeds wherein the coating comprises a majority by weight of one or more inert substances from the list in line 21. above to improve the similar method taught by FRALEY in the same way by facilitating the application of the coating to the seed (KEROVUO; paragraph [0088]). See MPEP 2143 I. (C) & (G).
For claim 22; The modification of FRALEY teaches all limitations as stated above.
FRALEY further discloses further comprising irrigating the applied guayule seeds (page 9; lines 25-29).
For claim 23; The modification of FRALEY teaches all limitations as stated above.
FRALEY further discloses wherein the guayule seeds of (a) have been subjected to gibberellic acid treatment prior to being coated (page 9; line 23).
For claim 24; The modification of FRALEY teaches all limitations as stated above.
FRALEY does not disclose a coating comprising at least one insecticide and one or more inert substances.
However, KEROVUO does teach wherein the insecticide is selected from at least one of clothianidin, acetamiprid, nitenpyram, nithiazine, and thiacloprid (paragraphs [0082]-[0083]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by FRALEY by utilizing the known technique of coating guayule seeds wherein the coating comprises at least one insecticide and one or more inert substances to improve the similar method taught by FRALEY in the same way by providing protection for the seedling and seed from early-season insects and pests (KEROVUO; paragraph [0025]). See MPEP 2143 I. (C) & (G).
For claim 25; The modification of FRALEY teaches all limitations as stated above.
FRALEY further discloses wherein (c) comprises applying the guayule seeds of (a) in spaced intervals to rows of soil wherein each row is spaced about 20 to about 80 inches apart and locations within rows are spaced about 0.5 to about 36 inches apart (page 8; lines 3-17).
For claim 26; The modification of FRALEY teaches all limitations as stated above.
FRALEY further discloses wherein the rows of soil further comprise one or more depressions upon which the guayule seeds of (a) are applied (figs. 1A-E (20) & (22)).
For claim 27; The modification of FRALEY teaches all limitations as stated above.
FRALEY further discloses wherein (c) comprises mechanical application to at least 2 acres/hour of the field (page 9; lines 13-21).
For claim 28; FRALEY teaches a process for direct seeding of guayule seeds into a field (page 1; lines 11-12) comprising;
a. providing guayule seeds (page 2; lines 20-21); 
b. providing a field comprising soil with a surface (page 2; lines 20-21); 
c. coating the quantity of guayule seeds from (a) with a coating-mixture (page 9; lines 21-24);
d. applying the coated guayule seeds of (c) to the surface of the soil at multiple locations (page 2;  lines 20-21); and 
e. allowing the guayule seeds of (d) to germinate into seedlings (page 2; line 23).
FRALEY does not disclose a coating comprising at least one insecticide and one or more inert substances.
However, KEROVUO does teach a coating comprising at least one insecticide (paragraphs [0008], [0024]-[0025], [0041], [0050]-[0053], & [0081]-[0082]) and one or more inert substances (paragraphs [0039], [0088], & [0095]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by FRALEY by utilizing the known technique of coating guayule seeds wherein the coating comprises at least one insecticide and one or more inert substances to improve the similar method taught by FRALEY in the same way by providing protection for the seedling and seed diseases (KEROVUO; paragraph [0025]). See MPEP 2143 I. (C) & (G).
For claim 29; The modification of FRALEY teaches all limitations as stated above.
FRALEY further discloses wherein the applied guayule seeds of (c) are pressed into the soil and covered with soil to a depth of no more than 1 inch (page 2; lines 21-22).
For claim 30; The modification of FRALEY teaches all limitations as stated above.
FRALEY further discloses wherein (d) results in a stand count of at least 1 seedling/m2 (page 2; lines 16-23).
For claim 31; The modification of FRALEY teaches all limitations as stated above.
FRALEY does not disclose a coating comprising at least one insecticide and one or more inert substances.
However, KEROVUO does disclose wherein the coating comprises a majority by weight of one or more inert substances selected from clay, talcum, pumice, gypsum, perlite, chalk, and combinations thereof (paragraph [0088]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by FRALEY by utilizing the known technique of coating guayule seeds wherein the coating comprises a majority by weight of one or more inert substances from the list in line 21. above to improve the similar method taught by FRALEY in the same way by facilitating the application of the coating to the seed (KEROVUO; paragraph [0088]). See MPEP 2143 I. (C) & (G).
For claim 33; The modification of FRALEY teaches all limitations as stated above.
FRALEY does not disclose a coating comprising at least one insecticide and one or more inert substances.
However, KEROVUO does teach wherein the insecticide is selected from at least one of clothianidin, acetamiprid, nitenpyram, nithiazine, and thiacloprid (paragraphs [0082]-[0083]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by FRALEY by utilizing the known technique of coating guayule seeds wherein the coating comprises at least one insecticide and one or more inert substances to improve the similar method taught by FRALEY in the same way by providing protection for the seedling and seed from early-season insects and pests (KEROVUO; paragraph [0025]). See MPEP 2143 I. (C) & (G).
For claim 34; The modification of FRALEY teaches all limitations as stated above.
FRALEY further discloses wherein (c) comprises applying the guayule seeds of (a) in spaced intervals to rows of soil wherein each row is spaced about 20 to about 80 inches apart, locations within rows are spaced about 0.5 to about 36 inches apart (page 8; lines 3-17), and wherein the rows of soil include one or more depressions upon which the guayule seeds of (a) are applied and mechanical application to at least 2 acres/hour of the field (page 9; lines 13-21).
For claim 35; The modification of FRALEY teaches all limitations as stated above.
FRALEY further discloses field direct seeded wit guayule (figs. 1A & 1D).
Claims 21 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over FRALEY in view of KEROVUO as applied to claims 16 & 28 above, and further in view of KELLAR (WO 2017044545 A1).
For claim 21; The modification of FRALEY teaches all limitations as stated above.
The modification of FRALEY does not teach wherein the coating of the guayule seeds is present in an amount of 40:3 grams per gram of seed.
However, KELLAR does teach a coating of guayule seeds of in an amount of 40:3 grams per gram of seed (page 55).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by FRALEY and KEROVUO as stated above by utilizing the known technique of coating guayule seeds of in an amount of 40:3 grams per gram of seed from KELLAR in order to improve the similar method in the same way by having a form of control over the sizing of each seed. See MPEP 2143 I. (C).
For claim 32; The modification of FRALEY teaches all limitations as stated above.
The modification of FRALEY does not teach wherein the coating of the guayule seeds is present in an amount of 40:3 grams per gram of seed.
However, KELLAR does teach a coating of guayule seeds of in an amount of 40:3 grams per gram of seed (page 55).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by FRALEY and KEROVUO as stated above by utilizing the known technique of coating guayule seeds of in an amount of 40:3 grams per gram of seed from KELLAR in order to improve the similar method in the same way by having a form of control over the sizing of each seed. See MPEP 2143 I. (C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643